Exhibit 10.2
 
SETTLEMENT AGREEMENT


This Settlement Agreement is entered into as of October 23, 2013 (the “Execution
Date”), by and among (i) Patriot Coal Corporation a nd its affiliates that are
debtors and debtors-in-possession (collectively, “Patriot” or the “Debt ors”) in
the jointly administered chapter 11 cases captioned In re Patriot Coal
Corporation, et al., Case No. 12-51502-659 (Bankr. E.D. Mo.) (the “Chapter 11
Cases”) pending in the United States Bankruptcy Court for the Eastern District
of Missouri (the “Bankruptcy Court”) and ( ii) Arch Coal, Inc. and its
subsidiaries and affiliates (collectively, “Arch”). Together, Patri ot and Arch
are referred to in this Term Sheet as the “Parties”.


WHEREAS, Patriot filed for protection under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) on July 9, 2012 (the “ Petition Date”), in
the United States Bankruptcy Court for the Southern District of New York; and


WHEREAS, the Debtors’ Chapter 11 Cases are being jointly administered; and


WHEREAS, on December 31, 2005, Arch and Magnum Coal Company (“Magnum”) entered
into the Purchase and Sale Agreement between Arch and Magnum (the “Magnum PSA”),
whereby Arch sold 100% of the stock of certa in mining operations in exchange
for $15 million, the assumption of certain liabilities, and a contribution of
$7.5 million to two newly-established voluntary employee benefit associations;
and


WHEREAS, on April 2, 2008, Patriot, Magnum, ArcLight Energy Partners Fund I,
L.P., and ArcLight Energy Partners Fund II, L.P. entered into the Agreement and
Plan of Merger (the “Merger Agreement”) whereby Patriot acquired the en tirety
of the outstanding stock of Magnum, in exchange for stock of Patriot and
Patriot’s assumption of certain liabilities (the “Merger”); and


WHEREAS, the Debtors and the Official Committee of Unsecured Creditors of
Patriot Coal Corporation (the “Creditors’ Committee”) have been investigating
potential causes of action arising out of or relating to the Merger; and


WHEREAS, on September 3, 2013, the Debtors and the Creditors’ Committee moved
for leave to take discovery of Arch pursuant to Rule 2004 of the Federal Rules
of Bankruptcy Procedure; and


WHEREAS, on September 20, 2013, the Bankruptcy Court entered a stipulated order
authorizing the Debtors and the Creditors’ Committee to take Rule 2004 discovery
of Arch; and


WHEREAS, on September 23, 2013, Patriot served a subpoena containing 30
individual requests on Arch (the “Rule 2004 Subpoena”); and


WHEREAS, the Debtors and the Creditors’ Committee have been engaged in analysis
of Patriot’s own documents, and interviews with current Patriot employees, as
part of the investigation of the Merger; and


WHEREAS, the Overriding Royalty Agreement dated October 31, 1994 (the “Override
Agreement”) among Robin Land Company, LLC (“RLC”) a nd STB Ventures, Inc.
(“STB”)
 
 
 

--------------------------------------------------------------------------------

 
 


requires RLC to pay royalties to STB based on sales of coal mined from certain
coal reserves located in West Virginia; and


WHEREAS, on August 10, 2012, RLC commenced an adversary proceeding in the
Bankruptcy Court, Robin Land Company, LLC v. STB Ventures, Inc., Adv. Pro. No.
12-04355 (Bankr. E.D. Mo.) (the “STB Adversary Proceeding”), seeking a
declaration that the Override Agreement is a standalone, non-executory contract
for purposes of section 365 of the Bankruptcy Code; and


WHEREAS, on February 4, 2013, Arch, Ark Land Company (“Ark Land”) and Ark Land
KH, Inc. (“ALKH”, together with Arch and Ark Land, the “Arch Entities”)
intervened as defendants in the STB Adversary Proceeding, as a result of a
Guaranty (the “Guaranty”) that Arch Mineral Corporation (a
predecessor-in-interest to Arch) and STB, among others, had executed on October
31, 1994; and


WHEREAS, STB contends that the Guaranty requires Arch to indemnify STB if RLC
fails to pay the Override Agreement; and


WHEREAS, on February 19, 2013, STB and the Arch Entities answered RLC’s
complaint and filed counterclaims against RLC (i) seeking a declaration that the
Override Agreement is an executory contract subject to section 365(d)(3) of the
Bankruptcy Code and that RLC’s obligation to pay royalties under the Override
Agreement is integrated with and not severable from the Debtors’ rights and
obligations under certain other leases and executory contracts, (ii) claiming a
post-petition breach of contract and (iii) claiming unjust enrichment and
seeking to impose a constructive trust on RLC’s assets; and


WHEREAS, on March 4, 2013, RLC filed a motion for judgment on the pleadings and
a motion to dismiss the counterclaims, and, on April 2, 2013, filed an answer to
STB’s and Arch’s counterclaims; and


WHEREAS, on March 5, 2013, STB and the Arch Entities moved to compel RLC to make
payments under the Override Agreement to STB, arguing that the Override
Agreement is integrated with and not severable from (1) the Combined, Amended
and Restated Coal Lease dated October 31, 1994 between Ark Land and
Kelly-Hatfield Land Company (as amended, the “Kelly-Hatfield Lease”); (2) the
Combined, Amended and Restated Coal Lease dated October 31, 1994 between Ark
Land and Lawson Heirs, Inc. (the “ Lawson Heirs Lease”); (3) the Asset Purchase
Agreement dated October 31, 1994 among Ark Land, Apogee Coal Company, STB, and
others; and (4) the Assignment and Assumption of Leases dated October 31, 1994
by and among STB, Eagle Minerals Company and Ark Land; and (5) the Liabilities
Undertaking Agreement dated October 31, 1994 by and among STB, Eagle Minerals
Company, Ark Land and others; and


WHEREAS, on April 23, 2013, oral argument was held before the Bankruptcy Court
on both RLC’s motion for judgment on the pleadings and to dismiss counterclaims,
and on STB’s motion to compel, on April 23, 2013; and
 
 
2

--------------------------------------------------------------------------------

 
 
WHEREAS, the Bankruptcy Court has not ruled on the motions pending in the STB
Adversary Proceeding; and


WHEREAS, the Parties have engaged in extensive, arms’-length negotiations in an
attempt to reach a global resolution of the matters settled in this Settlement
Agreement; and


WHEREAS, on October 4, 2013, the Debtors and Arch entered into a term sheet (the
“Term Sheet”), that set forth the principle terms o f a settlement that resolves
all disputes between the Debtors and Arch; and


WHEREAS, as of October 4, 2013, the Parties agreed to stay the STB Adversary
Proceeding and related matters and suspend any obligations of Arch to respond to
the Rule 2004 Subpoena; and


WHEREAS, on October 16, 2013, the Debtors filed the Motion of the Debtors for
Entry of an Order Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr.
P. 9019(a) Approving the Settlement with Arch Coal, Inc., (the “Approval
Motion”) seeking approval of the settlement embodied in this Settlement
Agreement; and


WHEREAS, the Debtors have concluded that the Settlement embodied in this
Settlement Agreement is in the best interests of the Estates and their
creditors, as it provides for fair, reasonable, and adequate consideration in
exchange for the releases and consideration the Estates will provide; and


WHEREAS, the consideration provided pursuant to this Settlement Agreement and
resolution of the matters settled herein is an essential and integral aspect of
the Debtors’ strategy for emergence from bankruptcy protection; and


WHEREAS, all Parties are willing to enter into this Settlement Agreement to
resolve finally the matters settled herein, among other reasons, to avoid the
attendant expense, risk, difficulties, delays, and uncertainties of litigation;
and


NOW, THEREFORE, for and in sufficient consideration of the promises and the
mutual covenants contained herein, and subject to Bankruptcy Court approval, the
Parties hereby agree as follows:


1.  
Definitions. As used in this Settlement Agreement, the following terms have
the respective meanings indicated in this Section 1.



1.1.  
“Allowed Administrative Expense Claim” has the mean ing set forth in Section 7.1
hereof.



1.2.  
“Allowed Unsecured Claims” has the meaning set fort h in Section 7.2 hereof.



1.3.  
“Approval Motion” has the meaning set forth in the recitals to this Settlement
Agreement.



 
 
3

--------------------------------------------------------------------------------

 


 


1.4.  
“Approval Order” means an order of the Bankruptcy C ourt in form and substance
reasonably acceptable to the Parties that, among other things, approves the
Settlement Agreement and contains the releases set forth herein, it being
understood and agreed that the form of order attached hereto as Exhibit A is
acceptable to the Parties.



        1.5.
“Arch” has the meaning set forth in the recitals to  this Settlement Agreement.



1.6.  
“Arch Discovery Obligations” has the meaning set fo rth in Section 12 hereof.



1.7.  
“Arch Entities” has the meaning set forth in the re citals to this Settlement
Agreement.



1.8.  
“Arch Released Parties” means Arch, its current and former professionals,
employees, advisors, officers, directors, agents, predecessors, and successors,
but shall not include ArcLight.



1.9.  
“ArcLight” means ArcLight Capital Partners LLC and its affiliates, subsidiaries,
and managed entities.



1.10.  
“AKLH” has the meaning set forth in the recitals to  this Settlement Agreement.



1.11.  
“Ark Land” has the meaning set forth in the recital s to this Settlement
Agreement.



1.12.  
“Bankruptcy Code” has the meaning set forth in the recitals to this Settlement
Agreement.



1.13.  
“Bankruptcy Court” has the meaning set forth in the recitals to this Settlement
Agreement.



1.14.  
“Business Day” means a day which is not a Saturday, a Sunday, or a “legal
holiday” as defined in Rule 9006 of the Federal Rul es of Bankruptcy Procedure.



1.15.  
“Cash Payment” has the meaning set forth in Section  2 hereof.



1.16.  
“Causes of Action” means, without limitation, any a nd all actions, proceedings,
causes of action, controversies, liabilities, obligations, rights, rights of
set-off, recoupment rights, suits, damages, judgments, accounts, defenses,
offsets, powers, privileges, licenses, franchises, claims (as defined in section
101(5) of the Bankruptcy Code and including alter-ego claims and claims under
chapter 5 of the Bankruptcy Code as well as any claims or rights created
pursuant to sections 301 and 541 of the Bankruptcy Code upon the commencement of
the Chapter 11 Cases), counterclaims, cross-claims, affirmative defenses and
demands of any kind or character whatsoever, whether known or unknown, asserted
or unasserted, reduced to judgment or otherwise, liquidated or unliquidated,
fixed or contingent, matured or unmatured, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, existing or hereafter arising,
in contract or in tort, in law, in equity or otherwise in any court, tribunal,
forum or proceeding, under any



 
 
4

--------------------------------------------------------------------------------

 


 
local, state, federal, foreign, statutory, regulatory or other law or rule,
based in whole or in part upon any act or omission or other event occurring
prior to July 9, 2012 or during the course of the Chapter 11 Cases, including
through the Effective Date, in all cases other than those arising under this
Settlement Agreement or the Approval Order, or otherwise expressly preserved
under this Settlement Agreement or the Approval Order, including, but not
limited to, those that Arch may have against any of the Debtors arising under or
related to any agreement entered into after the Petition Date or assumed prior
to or as of the Effective Date, which are not released and are expressly
preserved.



1.17.  
“Chapter 11 Cases” has the meaning set forth in the recitals to this Settlement
Agreement.

 
     1.18.
“Claim” means “claim” as defined in section 101(5) of the Bankruptcy Code.

 
     1.19.
“Creditors” Committee” has the meaning set forth in the recitals to this
Settlement
Agreement; provided, reference to the “Creditors’ C ommittee” shall be deemed to
include each member of the Creditors’ Committee solely in its capacity as such,
and each advisor to the Creditors’ Committee.

 
1.20.  
“Confirmed Plan” means a Plan confirmed by the Bank ruptcy Court pursuant to
section 1129 of the Bankruptcy Code.



1.21.  
“Contract Assumptions” has the meaning set forth in  Section 5 hereof.



1.22.  
“Contract Rejections” has the meaning set forth in  Section 6 hereof.



1.23.  
“Debtors” has the meaning set forth in the recitals to this Settlement
Agreement; providedthat wherever the context so requires, reference to the
“Debtors” shall mean (or shall also mean, as the case may be) the reorganized
Debtors.



1.24.  
“Effective Date” has the meaning set forth in Sect ion 14 hereof.



1.25.  
“Execution Date” has the meaning set forth in the r ecitals to this Settlement
Agreement.



1.26.  
“Guaranty” has the meaning set forth in the recital s to this Settlement
Agreement.



1.27.  
“Kelly-Hatfield Lease” has the meaning set forth in the recitals to this
Settlement Agreement.



1.28.  
“Lawson Heirs Lease” has the meaning set forth in t he recitals to this
Settlement Agreement.



1.29.  
“Lease Assumptions” has the meaning set forth in Se ction 4 hereof.



1.30.  
“Litigation Trust” means the post-emergence litigat ion trust described in the
Memorandum of Understanding.





 
5

--------------------------------------------------------------------------------

 


      1.31.
“Magnum” has the meaning set forth in the recitals  to this Settlement
Agreement.



1.32.  
“Magnum PSA” has the meaning set forth in the recit als to this Settlement
Agreement.



1.33.  
“Master Coal Sales and Services Agreement” means th e Master Coal Sales and
Services Agreement effective as of December 31, 2005, by and between Arch Coal
Sales Company, Inc., and Magnum.



1.34.  
“Memorandum of Understanding” means the Memorandum of Understanding between the
United Mine Workers of America, on behalf of itself and its members, and
Patriot, dated August 26, 2013.



1.35.  
“Merger” has the meaning set forth in the recitals  to this Settlement
Agreement.



1.36.  
“Merger Agreement” has the meaning set forth in the recitals to this Settlement
Agreement.



1.37.  
“New Lease” has the meaning set forth in Section 4  hereof.



1.38.  
“Override Agreement” has the meaning set forth in t he recitals to this
Settlement Agreement.



1.39.  
“Parties” has the meaning set forth in the recitals  to this Settlement
Agreement.



1.40.  
“Person” means any natural person, entity, estate, trust, union or employee
organization or governmental authority.



1.41.  
“Petition Date” has the meaning set forth in the re citals to this Settlement
Agreement.



1.42.  
“Plan” means a plan of reorganization for the Debto rs that is proposed, filed,
or confirmed in the Chapter 11 Cases.



1.43.  
“Plan Documents” means, with respect to a Plan, di sclosure statement,
solicitation procedures order, confirmation order and related notices.



1.44.  
“Plan Effective Date” means the effective date of a Confirmed Plan that is (i)
not inconsistent with the terms of this Settlement Agreement and (ii) does not
include any provision that adversely affects Arch and such provision is not in
form and substance reasonably acceptable to Arch.



1.45.  
“RLC” has the meaning set forth in the recitals to  this Settlement Agreement.



1.46.  
“Settlement” means the settlement embodied in this  Settlement Agreement.



1.47.  
“Settlement Agreement” has the meaning set forth in  the preamble hereof.





 
6

--------------------------------------------------------------------------------

 
 


1.48.  
“Settlement Documents” means the Settlement Agreeme nt, the Term Sheet, all
other mutually acceptable definitive agreements referenced herein setting forth
the terms of the Settlement described herein, and the Approval Order.



1.49.  
“Surety Agreement” means that certain Surety Agreem ent, dated November 27,
2012, by and among Arch Coal, Inc., Magnum Coal Company LLC and Patriot Coal
Corporation.



                      1.50. 
“STB” has the meaning set forth in the recitals to  this Settlement Agreement.



1.51.  
“STB Adversary Proceeding” has the meaning set fort h in the recitals to this
Settlement Agreement.



1.52.  
“Term Sheet” has the meaning set forth in the recit als to this Settlement
Agreement.



2.  
Cash Payment. Arch shall pay or cause to be paid $5 million in cash to Patriot
(the “Cash Payment”) on the Effective Date. 



3.  
STB Override.



3.1.  
As of and subsequent to the Effective Date, Arch shall (i) make all payments
required to be paid under the Override Agreement, including all past due
prepetition and post-petition amounts, pursuant to and in accordance with the
Guaranty; (ii) not request or seek any reimbursement or indemnification from
Patriot for any such payments; (iii) not object to the rejection of the Override
Agreement or assert that the Override Agreement is integrated with any other
contract, agreement or understanding, whether written or oral, by and between
Arch, STB and/or any of the Debtors.



3.2.  
The parties shall exercise commercially reasonable efforts to reach an agreement
with STB, which shall include:



i.  
A stay of the STB Adversary Proceeding;



ii.  
Withdrawal of STB’s objection to the Lease Assumptions and withdrawal of STB’s
motion to compel payments of amounts due under the Override Agreement;



iii.  
Entering into a Stipulation and Order of Voluntary Dismissal by and between RLC,
Arch and STB, pursuant to which (a) the Override Agreement is rejected, and no
rejection damages result therefrom, (b) the STB Adversary Proceeding is
dismissed, and (c) STB irrevocably withdraws any and all proofs of claim filed
against the Debtors in the Chapter 11 Cases and releases the Debtors from any
and all Causes of Action including, but not limited to, any counterclaims and
defenses asserted by or that could be asserted by STB in the STB Adversary
Proceeding.


 
 
7

--------------------------------------------------------------------------------

 
 
4.  
Lease Assumptions.  As of the Effective Date, 



4.1.  
Patriot shall assume, pursuant to Section 365 of the Bankruptcy Code, the
Kelly-Hatfield Lease, which shall hereby be deemed amended to waive any minimum
royalty payments otherwise due thereunder from and after January 1, 2014.



4.2.  
ALKH and RLC shall enter into a lease (the “New Lea se”) to become effective as
of January 1, 2015 for the premises currently subject to the Kelly-Hatfield
Lease, under terms and conditions customary for mineral leases in the industry
that are not economically adverse to Patriot, to include, without limitation:
(a) a base royalty rate of 6%, with total advance minimum annual royalty
payments of $0 through December, 31, 2016 (through calendar year 2016), and
thereafter, $500,000, with a five (5) year rolling recoupment period and (b) a
term of ten (10) years with two five (5) year renewal or extension periods and
then renewable or extendable annually thereafter for so long as mineable and
merchantable coal remains on the premises.



4.3.  
Arch shall withdraw its objection to any currently pending motion to assume the
Kelly-Hatfield Lease or any other lease (the “Lease Assumptions”) and shall not
object to the Lease Assumptions or assert that any of the leases is integrated
with or not severable from any other agreement.



5.  
Contract Assumptions. Patriot shall, as of the Effective Date, assume, pursuant
to Section 365 of the Bankruptcy Code, the contracts listed on Schedule 1 hereto
(collectively, the “Contract Assumptions”), and (ii ) Arch shall not object to
the Contract Assumptions.



6.  
Contract Rejections. Patriot shall, as of the Effective Date, reject, pursuant
to Section 365 of the Bankruptcy Code, (x) the Magnum PSA and (y) the contracts
listed on Schedule 2 hereto (collectively, and including rejection of the Magnum
PSA, the “Contract Rejections”). Arch shall not object to t he Contract
Rejections.



7.  
Cure Claims and Rejection Claims. 



7.1.  
The Parties acknowledge and agree that the cure amount owed to Arch in
connection with the Lease Assumptions and the Contract Assumptions is zero,
except that the cure amount owed to Arch in connection with the assumption of
the Kelly-Hatfield Lease is $1,131,398.45. Arch shall therefore be entitled to
an allowed administrative expense claim against RLC in the amount of
$1,131,398.45 (the “Allowed Administrative Expense Claim”) in connection with
the assumption of the Kelly-Hatfield Lease. Arch shall not assert any additional
claims for cure costs in connection with the Contract Assumptions or the Lease
Assumptions.



7.2.  
Arch shall be entitled to an allowed unsecured claim in the aggregate amount of
$95 million as follows: $80.5 million against Magnum Coal Company LLC and $14.5
million against RLC, in respect of rejection damages owed to Arch in connection
with the Contract Rejections, the previously rejected Master Coal


 
 
8

--------------------------------------------------------------------------------

 


 
Sales and Service Agreement and guarantees related to previously rejected
contracts (the “Allowed Unsecured Claims”). Arch s hall not assert any other
claims in the Bankruptcy Cases except as preserved or otherwise permitted
hereunder.



8.  
South Guffey Reserve. On the Effective Date, pursuant to a mutually agreeable
purchase agreement, Patriot shall sell and convey to Arch, and Arch shall
purchase and receive from Patriot, free and clear of all liens, claims,
encumbrances and other interests, all of Patriot’s interests of whatever kind,
nature and extent in and to the property and estates contained within the
boundary identified and shown on Exhibit B hereto (commonly referred to as the
South Guffey Reserve). In exchange, Arch shall (i) pay Patriot $16 million in
cash on the Effective Date and (ii) pay Patriot a royalty of 6% on any coal
recovered from such property in excess of 6.5 million tons.



9.  
Letters of Credit. The Parties shall execute a mutually agreeable amendment to
the Surety Agreement that shall be effective on the Effective Date to (i)
eliminate Patriot’s obligation to maintain or arrange for the posting of any
letters of credit thereunder until December 31, 2015, and (ii) require Patriot
to post $8 million of letters of credit thereunder no later than December 31,
2015. Arch and Patriot shall cooperate to cancel the currently outstanding
letters of credit.



10.  
Releases



10.1.  
Releases by the Debtors. Upon the occurrence of the Effective Date, the
Debtors and each of their respective estates fully and forever release and shall
be deemed to have fully and forever released the Arch Released Parties from any
and all Causes of Action, including, without limitation, those Causes of Action
based on avoidance liability under federal or state laws, veil piercing or alter
ego theories of liability, contribution, indemnification and joint liability or
otherwise, and such releases shall be binding on any trustees or successors to
the Debtors. As a result, no Causes of Action against the Arch Released Parties
will be included in any Litigation Trust established in the Chapter 11 Cases,
and the Memorandum of Understanding has been modified accordingly.



10.2.  
Releases by Third Parties. To the extent that any Plan provides for the release
of claims by third parties against parties other than the Debtors, the Debtors
will use reasonable good faith efforts to include the Arch Released Parties in
such releases.



10.3.  
Releases by Arch. Upon the occurrence of the Effective Date, Arch (i) fully
and forever releases and shall be deemed to have fully and forever released the
Debtors and their current and former professionals, employees, advisors,
officers, directors, agents, predecessors and successors from any and all Causes
of Action including, but not limited to, any counterclaims or defenses asserted
by or that could be asserted by Arch in the STB Adversary Proceeding, and (ii)
irrevocably withdraws and shall be deemed to have withdrawn irrevocably any and
all proofs of claim filed against the Debtors in the Chapter 11 Cases other than
the Allowed





 
9

--------------------------------------------------------------------------------

 
 


 
Unsecured Claims and the Allowed Administrative Expense Claim, including,
without limitation, (a) Claim No. 2143 asserting an administrative expense claim
in the amount of $614,634.56 and (b) Claim No. 2144 an administrative claim that
has been allowed in the amount of $13,500.00, and, upon the Effective Date, such
proofs of claim are deemed to be disallowed with prejudice without further order
of the Bankruptcy Court, and the Debtors’ claims agent and the clerk of the
Bankruptcy Court are authorized and directed to amend the Debtors’ claims
register accordingly.



11.  
Plan of Reorganization



11.1.  
Arch shall not object to the confirmation of, and shall vote in favor of, any
Plan proposed by the Debtors, provided that such Plan is not inconsistent with
and does not breach or alter the terms of the Settlement Documents, it being
understood and agreed by the Parties that the Plan as filed by the Debtors on
October 9, 2013, is not inconsistent with and does not breach or alter the terms
of the Settlement Documents.



11.2.  
Patriot shall not propose or support any Plan that would (i) breach or alter the
terms of the Settlement Documents, (ii) include any provision for a litigation
trust or other similar arrangement that preserves the Debtors’ Causes of Action
against the Arch Released Parties released hereunder, or (iii) includes any
provision that adversely affects Arch unless such provision is in form and
substance reasonably acceptable to Arch.



12.  
Rule 2004 Discovery. Pursuant to the Term Sheet, any obligations of Arch to
respond to any discovery request of the Debtors or Committee, including, without
limitation, the Rule 2004 Subpoena propounded upon Arch (collectively, the “Arch
Discovery Obligations”) have been suspended, and the statute of limitations with
respect to any Causes of Action of the Debtors against Arch have been tolled
until the earlier of March 31, 2014 or the Effective Date. Upon the Effective
Date, Arch shall have no further Arch Discovery Obligations, and the Rule 2004
Subpoena shall be deemed withdrawn.



13.  
Representations.



13.1.  
Each Party represents to all other Parties that: (i) it is authorized to execute
and deliver this Settlement Agreement and all other agreements, documents and
instruments to be executed and/or delivered in connection herewith or therewith
and perform its obligations hereunder or thereunder (in the case of the Debtors,
subject to entry of the Approval Order) and (ii) all claims waived or released
pursuant to this Settlement Agreement by that Party have not been assigned or
otherwise transferred.



14.  
Effective Date.



14.1.  
The Effective Date shall occur on the first Business Day on which each of the
following conditions has been satisfied:

 

 
 
10

--------------------------------------------------------------------------------

 
 
(a)  
The Approval Order has been entered by the Bankruptcy Court; and



(b)  
The Plan Effective Date has occurred.



15.  
Termination. This Settlement Agreement shall be void ab initio if the Effective
Date has not occurred by March 31, 2014.



16.  
No Disgorgement, or Subordination of Allowed Claims. the Allowed Unsecured
Claims and the Allowed Administrative Expense Claim shall not be subject to (i)
any actions, including without limitation, reconsideration under section 502(j)
of the Bankruptcy Code, or otherwise; or (ii) any action under section 510 of
the Bankruptcy Code or otherwise that would have the effect of subordinating
Arch’s claims to the claims of general unsecured creditors or other creditors
having the same or lower priority to general unsecured creditors.



17.  
Notices.  All communications provided for herein shall be in writing and
delivered by (i) electronic mail and (ii) overnight or international air courier
to the addresses set forth below, or to such other address as each Party may
designate to the other Party named below by notice given in accordance with this
Section 17:

 

  If to Arch: Arch Coal, Inc.     City Place One     St. Louis, MO 63141    
Attention: General Counsel           With a copy to:     Cleary Gottlieb Steen &
Hamilton LLP     One Liberty Plaza     New York, NY 10006     Attention: Sean A.
O’Neal           Patriot Coal Corporation         If to the Debtors:  12312
Olive Boulevard, Suite 400      St. Louis, Missouri, 63141      Attention:
General Counsel           With a copy to:     Davis Polk & Wardwell LLP     450
Lexington Avenue     New York, NY 10017     Attention: Marshall S. Huebner and
Elliot     Moskowitz

 
 
11

--------------------------------------------------------------------------------

 


18.  
Miscellaneous.



18.1.  
This Settlement Agreement shall be construed in accordance with, and governed
by, the laws of the State of New York, excluding and without regard to the
conflict of laws rules thereof.



18.2.  
The Bankruptcy Court shall retain jurisdiction to resolve any dispute arising
out of or relating to this Settlement Agreement. The Parties hereby consent to
the Bankruptcy Court’s entry of a final order with respect to any such dispute.



18.3.  
Each party shall be responsible for its own fees and expenses in connection with
the Settlement described in this Settlement Agreement.



18.4.  
Upon entry of the Approval Order, this Settlement Agreement, together with the
other Settlement Documents, constitutes the entire agreement among the Parties
on the subjects addressed herein. Upon entry of the Approval Order, the
Settlement Documents supersede in its entirety any term sheet and any subsequent
written or oral descriptions of the settlement. No supplement, modification,
amendment, waiver or termination of this Settlement Agreement shall be binding
unless executed in writing by each of the Parties (or their successors and
assigns) to be bound thereby, or by their authorized counsel.



18.5.  
This Settlement Agreement is executed without reliance on any representations by
any person or entity concerning the nature, cause or extent of injuries, or
legal liability therefor, or any other representations of any type or nature
except as set forth herein. No contrary or supplementary oral agreement shall be
admissible in a court to contradict, alter, supplement, or otherwise change the
meaning of this Settlement Agreement. This Settlement Agreement has been
negotiated by the Parties adequately represented by counsel, none of whom shall
be deemed the “drafter” of the agreement, and no provision of thi s Settlement
Agreement shall be applied or interpreted by reference to any rule construing
provisions against the drafter.



18.6.  
This Settlement Agreement is being entered into in the context of a settlement.
Nothing in this Settlement Agreement shall be construed as an admission of
liability or fault by any Party, which liability and fault are expressly denied.
Except as otherwise expressly provided in this Settlement Agreement, neither the
existence of this Settlement Agreement nor anything in this Settlement Agreement
shall be deemed to prejudice in any way the position of any Party or its claims
or defenses.



18.7.  
The provisions of this Settlement Agreement shall be breached and a cause of
action accrued thereon immediately on any Party’s commencement of any action
contrary to this Settlement Agreement, and in any such action this Settlement
Agreement may be asserted both as a defense and as a counterclaim or crossclaim.

 
 
12

--------------------------------------------------------------------------------

 


18.8.  
In the event of any conflict between this Settlement Agreement and the terms of
any Confirmed Plan, the terms of this Settlement Agreement shall govern.



18.9.  
Facsimile or other electronic copies of signatures on this Agreement are
acceptable, and a facsimile or other electronic copy of a signature on this
Agreement is deemed an original.



18.10.  
This Agreement may be executed in counterparts, each of which is deemed an
original, but when taken together constitute one and the same document. A
facsimile or scan of a signed copy of the Agreement shall serve as an original
executed copy for all purposes.



18.11.  
This Settlement Agreement shall be binding on the Parties, their successors
(including, without limitation, any chapter 11 or chapter 7 trustee), assigns,
transferees, and any other Persons who have asserted or seek to assert claims on
behalf of or against the Debtors’ estates.



18.12.  
The Parties’ respective rights, obligations, remedies and protections provided
for in this Settlement Agreement and the Approval Order shall survive the
conversion, dismissal or closing of the Chapter 11 Cases, appointment of a
chapter 7 or chapter 11 trustee therein, substantive consolidation thereof and
confirmation of any plan of reorganization or liquidation, and the terms and
provisions of this Settlement Agreement and Approval Order shall continue in
full force and effect notwithstanding the entry of any order effecting any of
the foregoing.



18.13.  
The Parties acknowledge and agree that a breach of the provisions of this
Settlement Agreement by any Party would cause irreparable damage to the other
Parties and that such other Parties would not have an adequate remedy at law for
such damage. Therefore, the obligations of the Parties set forth in this
Settlement Agreement shall be enforceable by a decree of specific performance
issued by any court of competent jurisdiction, and appropriate injunctive relief
may be applied for and granted in connection therewith. Such remedies shall,
however, be cumulative and not exclusive and shall be in addition to any other
remedies that the Parties may have under this Settlement Agreement or otherwise.
Notwithstanding the foregoing, nothing herein shall impair the Debtors’ ability
to act in accordance with their fiduciary duties to maximize the value of their
estates.



18.14.  
No payment or other obligation of a Party set forth herein shall be delayed,
reduced, offset, recouped or withheld based on any claim, allegation or contract
between the Debtors and Arch, other than as expressly set forth in this
Settlement Agreement.



18.15.  
No failure or delay by any party in exercising any right or remedy provided by
law under or pursuant to this Settlement Agreement shall impair such right or
remedy or be construed as a waiver or variation of it or preclude its exercise
at any subsequent time, and no single or partial exercise of any such right or
remedy

 
 
13

--------------------------------------------------------------------------------

 
 


 
shall preclude any other or further exercise of it or the exercise of any other
right or remedy.

 
18.16.  
If (i) the Bankruptcy Court declines to approve this Settlement Agreement, or
(ii) the Approval Order is vacated or reversed prior to the Effective Date, then
this Settlement Agreement shall be null and void and the Parties shall revert to
their respective positions on the date immediately prior to entry into this
Settlement Agreement, and in such event the Parties shall not refer to nor rely
on the Settlement Agreement, nor to any of the negotiations that resulted in the
Settlement Agreement, nor to any objections filed with respect to the Settlement
Agreement, in any further proceedings in connection with the matters that are
being settled in connection with the Settlement Agreement.



18.17.  
As used in this Settlement Agreement, any reference to any federal, state,
local, or foreign law, including any applicable law, will be deemed also to
refer to such law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,” “
includes” and “including” will
 
be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, or neutral genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “ this Settlement
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Settlement Agreement as a whole and not to any particular
subdivision unless expressly so limited.

 
18.18.  
The provisions of this Settlement Agreement are integrated, essential and
non-severable terms of this Settlement Agreement. Each of the provisions of this
Settlement Agreement has been agreed upon in consideration of each other
provision of this Settlement Agreement. No Party would have entered into this
Settlement Agreement unless each of the provisions hereof was valid, binding and
enforceable against each other Party. If any provision of this Settlement
Agreement is determined not to be valid, binding and enforceable against each
Party, this Settlement Agreement shall be terminated and the Parties restored to
their respective positions existing immediately before entry into this
Settlement Agreement.



18.19.  
Each Party shall, at its own expense and upon the reasonable request of the
other Party, duly execute and deliver, or cause to be duly executed and
delivered, to such Party such further instruments and do and cause to be done
such further acts as may be reasonably necessary or proper to carry out the
provisions and purposes of this Settlement Agreement, including, without
limitation, the use of reasonable best efforts to obtain the Approval Order.



18.20.  
Except as specifically set forth herein or therein, this Settlement Agreement
and all other agreements, documents, and instruments to be executed and/or
delivered in connection herewith or therewith and all transactions contemplated
hereby or thereby shall not benefit or create any right or cause of action in or
on behalf of

 
 
14

--------------------------------------------------------------------------------

 
 


 
any person or entity other than the Parties, the parties released herein, and
their respective successors and assigns.

 
18.21.  
Except as specifically set forth herein or therein, this Settlement Agreement
and all other agreements, documents and instruments to be executed and/or
delivered in connection herewith or therewith may not be transferred, assigned,
pledged or hypothecated to an entity by a Party without the prior written
consent of all Parties, which consent may not be unreasonably withheld, it being
understood and agreed that this provision shall not apply to transfers from the
Debtors to the Reorganized Debtors.



18.22.  
No failure or delay by a Party in exercising any right, remedy, power or
privilege under this Settlement Agreement or any other agreement, document or
instrument to be executed and/or delivered in connection herewith or therewith
shall operate as a waiver thereof; nor shall any waiver by a Party of any
provision or breach hereof or thereof constitute a continuing waiver or waiver
on any subsequent occasion or of any subsequent breach of the same or different
provision of this Settlement Agreement or any other agreement, document or
instrument to be executed and/or delivered in connection herewith or therewith.
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 
 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Parties has caused this Settlement Agreement to
be executed and delivered as of the last date set forth below.
 
 
Patriot Coal Corporation, on behalf of itself
And its affiliated debtors and debtors-in-possession
 
By: /s/ Joseph W. Bean
Name: Joseph W. Bean
Title: Senior Vice President-Law and Administration
Date: October 23, 2013

 
Arch Coal, Inc., on behalf of itself
And its subsidiaries and affiliates
 
 
By: ____________________
Name:
Title:
Date:
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has caused this Settlement Agreement to
be executed and delivered as of the last date set forth below.
 
 
Patriot Coal Corporation, on behalf of itself
And its affiliated debtors and debtors-in-possession
 
By:
Name:
Title:
Date:

 
Arch Coal, Inc., on behalf of itself
And its subsidiaries and affiliates
 
 
By: /s/ Robert G. Jones
Name: Robert G. Jones
Title: Senior Vice President-General Counsel
Date: 10-23-13

 
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


Contract ID
Date of Contract
Counterparty
Debtor Party
   
ALLEGHENY LAND
ROBIN LAND COMPANY,
LND7150
12/31/05
COMPANY
LLC
   
ARCH COAL SALES
ROBIN LAND COMPANY,
LND7146
12/31/05
COMPANY, INC.
LLC
     
APOGEE COAL
     
COMPANY, LLC; ROBIN
LND7148
12/31/05
Arch of West Virginia, Inc.
LAND COMPANY, LLC
     
ROBIN LAND COMPANY,
LND7136
12/31/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7137
12/8/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7138
12/8/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7139
12/8/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7140
12/31/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7141
12/31/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
     
LLC; MAGNUM COAL
LND7142
12/22/05
ARK LAND COMPANY
COMPANY LLC
     
ROBIN LAND COMPANY,
LND7143
12/21/05
ARK LAND COMPANY
LLC

 
 
 
 

--------------------------------------------------------------------------------

 


Contract ID
Date of Contract
Counterparty
Debtor Party
     
ROBIN LAND COMPANY,
LND7144
12/8/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7145
12/8/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7147
12/31/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
     
LLC; MAGNUM COAL
LND7149
12/28/05
ARK LAND COMPANY
COMPANY LLC
     
ROBIN LAND COMPANY,
LND7151
11/28/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7152
10/26/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7154
12/30/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7155
12/30/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7156
12/29/05
ARK LAND COMPANY
LLC

 
 
 
 

--------------------------------------------------------------------------------

 


 
Contract ID
Date of Contract
Counterparty
Debtor Party
     
ROBIN LAND COMPANY,
LND7157
12/30/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7158
12/31/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7159
12/31/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7160
12/31/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7161
12/29/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7162
12/29/05
ARK LAND COMPANY
LLC
     
ROBIN LAND COMPANY,
LND7153
12/31/05
JULIAN TIPPLE, INC.
LLC

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2


Contract ID
Date of Contract
Counterparty
Debtor Party
     
MAGNUM COAL COMPANY
LND 7008
12/31/2005
ARCH COAL, INC.
LLC
     
PATRIOT COAL
CA 001
2/6/2012
ARCH COAL, INC.
CORPORATION
   
ALLEGHENY LAND
ROBIN LAND COMPANY,
LND 7051
12/30/2005
COMPANY
LLC
   
ALLEGHENY LAND
ROBIN LAND COMPANY,
LND 7054
12/30/2005
COMPANY
LLC
   
ALLEGHENY LAND
ROBIN LAND COMPANY,
LND 7057
12/30/2005
COMPANY
LLC
   
ALLEGHENY LAND
ROBIN LAND COMPANY,
LND 7072
12/30/2005
COMPANY
LLC
   
ALLEGHENY LAND
ROBIN LAND COMPANY,
LND 7083
12/31/2005
COMPANY
LLC
   
ARCH COAL SALES
ROBIN LAND COMPANY,
LND 7043
12/30/2005
COMPANY, INC.
LLC
     
ROBIN LAND COMPANY,
LND 7073
12/30/2005
ARCH COAL, INC.
LLC
   
Arch of West Virginia,
ROBIN LAND COMPANY,
LND 7047
12/30/2005
Inc.
LLC
LMS0138-
 
ARK LAND
ROBIN LAND COMPANY,
001
12/31/2005
COMPANY
LLC
LMS0138-
 
ARK LAND
ROBIN LAND COMPANY,
002
5/22/2007
COMPANY
LLC

 
 
 

--------------------------------------------------------------------------------

 


Contract ID
Date of Contract
Counterparty
Debtor Party
   
ARK LAND
ROBIN LAND COMPANY,
LND 7006
12/31/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7025
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7027
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7028
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7029
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7030
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7031
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7032
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7033
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7034
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7036
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7037
12/30/2005
COMPANY
LLC

 
 
 

--------------------------------------------------------------------------------

 
 
Contract ID
Date of Contract
Counterparty
Debtor Party
   
ARK LAND
ROBIN LAND COMPANY,
LND 7038
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7039
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7040
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7041
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7042
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7044
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7048
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7049
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7050
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7052
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7059
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7060
12/30/2005
COMPANY
LLC



 
 
 

--------------------------------------------------------------------------------

 
 
 
Contract ID
Date of Contract
Counterparty
Debtor Party
   
ARK LAND
ROBIN LAND COMPANY,
LND 7068
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7069
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7070
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7071
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7074
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7078
12/31/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7079
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7081
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7082
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7085
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7087
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7089
12/30/2005
COMPANY
LLC
   
ARK LAND
ROBIN LAND COMPANY,
LND 7091
12/30/2005
COMPANY
LLC

 
 
 

--------------------------------------------------------------------------------

 
 
 
Contract ID
Date of Contract
Counterparty
Debtor Party
     
ROBIN LAND COMPANY,
LND 7065
12/31/05
JULIAN TIPPLE, INC.
LLC
     
ROBIN LAND COMPANY,
LND 7066
12/31/05
JULIAN TIPPLE, INC.
LLC
     
ROBIN LAND COMPANY,
LND 7067
12/31/05
JULIAN TIPPLE, INC.
LLC

 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A


Approval Order


 
 

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION


In re:
   
Chapter 11
 
Case No. 12-51502-659
PATRIOT COAL CORPORATION, et al.,
(Jointly Administered)
       
Debtors.1
     



ORDER AUTHORIZING AND APPROVING PURSUANT TO
11 U.S.C. §§ 105(a) AND 363(b) AND FED. R. BANKR. P. 9019(a)
THE SETTLEMENT WITH ARCH COAL, INC.


Upon the motion (the “ Motion”) 2 of Patriot Coal Corporation and its
subsidiaries that are debtors and debtors in possession in these proceedings
(collectively, the “ Debtors”) for entry of an order pursuant to sections 105(a)
and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019(a), and the Court
having jurisdiction to consider the Motion and the relief requested therein
pursuant to 28 U.S.C. § 1334; and consideration of the Motion and the requested
relief being a core proceeding that the Bankruptcy Court can determine pursuant
to 28 U.S.C. § 157(b)3; and venue being proper before this Court pursuant to 28
U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been
provided in accordance with the Order Establishing Certain Notice, Case
Management and Administrative Procedures entered on March 22, 2013 [ECF No.
3361]; and it appearing that
 
 

--------------------------------------------------------------------------------

1 The Debtors are the entities listed on Schedule 1 attached to the Motion (as
defined herein). The employer tax identification numbers and addresses for each
of the Debtors are set forth in the Debtors’ chapter 11 petitions.


2 Unless otherwise defined herein, each capitalized term shall have the meaning
ascribed to such term in the Motion, or, if not defined in the Motion, the
Settlement Agreement (as defined herein).


3 Findings of fact shall be construed as conclusions of law and conclusions of
law shall be construed as findings of fact when appropriate. See Fed. R. Bankr.
P. 7052.
 
 
1

--------------------------------------------------------------------------------

 


no other or further notice need be provided; and the Court having reviewed the
Motion; [and having held a hearing with appearances of parties in interest noted
in the transcript thereof (the “ Hearing”)]; and the relief requested in the
Motion being i n the best interests of the Debtors and their respective estates
and creditors; and the Debtors having articulated good, sufficient and sound
business justifications and compelling circumstances for the Arch Settlement;
and the settlement and compromise reflected by the Arch Settlement being fair,
reasonable and equitable to all of the parties in interest and the Court having
determined that the legal and factual bases set forth in the Motion [and at the
Hearing] establish just cause for the relief granted herein; and the terms and
conditions of the Arch Settlement having been negotiated in good faith and at
arm’s length by the Debtors and Arch; and upon all of the proceedings had before
the Court and after due deliberation and sufficient cause appearing therefor, it
is hereby


ORDERED that the relief requested in the Motion is hereby granted as set forth
herein; and it is further


ORDERED that any objection to the Motion and the Arch Settlement is hereby
overruled with prejudice; and it is further


ORDERED that pursuant to sections 105(a), and 363(b) of the Bankruptcy Code and
Bankruptcy Rule 9019, the settlement agreement, substantially in the form
attached hereto as Exhibit A (the “Settlement Agreement”), is approved in its
entirety and all of its term s are incorporated herein by reference; and it is
further


ORDERED that the failure to specifically include any particular provision of the
Settlement Agreement in this Order shall not diminish or impair the
effectiveness of such
 
 
2

--------------------------------------------------------------------------------

 




provision, it being the intent of the Court that the Settlement Agreement be
authorized and approved in its entirety; and it is further


ORDERED that the Settlement Agreement shall be binding upon Patriot and upon
Arch, and each of their successors and assigns; and it is further


ORDERED that neither the Debtors nor Arch shall take any action that is
inconsistent with the Settlement Agreement; and it is further


ORDERED that the Debtors are authorized to execute, deliver, implement, and
fully perform any and all obligations, instruments, documents, and papers and to
take any and all actions reasonably necessary or appropriate to consummate,
complete, execute, and implement the Settlement Agreement and the relief granted
in this Order, in accordance with the terms and conditions thereof; and it is
further


ORDERED that upon the occurrence of the Effective Date (as defined in the
Settlement Agreement), the Debtors and each of their respective estates fully
and forever release and shall be deemed to have fully and forever released Arch
and its current and former professionals, employees, advisors, officers,
directors, agents, predecessors, and successors (not including ArcLight Capital
Partners, LLC or its subsidiaries, affiliates, or managed entities) (the “ Arch
Released Parties”) from any and all Causes of Action 4,



--------------------------------------------------------------------------------

4 “Causes of Action” means, without limitation, any and all actions,
proceedings, causes of action, controversies, liabilities, obligations, rights,
rights of set-off, recoupment rights, suits, damages, judgments, accounts,
defenses, offsets, powers, privileges, licenses, franchises, claims (as defined
in section 101(5) of the Bankruptcy Code and including alter-ego claims and
claims under chapter 5 of the Bankruptcy Code as well as any claims or rights
created pursuant to sections 301 and 541 of the Bankruptcy Code upon the
commencement of the above-captioned chapter 11 cases, counterclaims,
cross-claims, affirmative defenses and demands of any kind or character
whatsoever, whether known or unknown, asserted or unasserted, reduced to
judgment or otherwise, liquidated or unliquidated, fixed or contingent, matured
or unmatured, disputed or undisputed, secured or unsecured, assertable directly
or derivatively, existing or hereafter arising, in contract or in tort, in law,
in equity or otherwise in any court, tribunal, forum or proceeding, under any
local, state, federal, foreign, statutory, regulatory or other law or rule,
based in whole or in part upon any act or omission or other event occurring
prior to July 9, 2012 or during the course of the Chapter 11 Cases, including
through the Effective Date, in all cases other than those arising under the
Settlement Agreement or this Order, or otherwise expressly preserved under the
Settlement Agreement or this Order, including, but not limited to, those that
Arch

 
 
3

--------------------------------------------------------------------------------

 
 
including, without limitation, those Causes of Action based on avoidance
liability under federal or state laws, veil piercing or alter-ego theories of
liability, contribution, indemnification and joint liability or otherwise, and
such releases shall be binding on any trustees or successors to the Debtors; and
it is further


ORDERED that Arch shall have (i) allowed unsecured claims in the aggregate
amount of $95 million as follows: an allowed unsecured claim of $80.5 million
against Magnum Coal Company LLC, and an allowed unsecured claim of $14.5 million
against Robin Land Company, LLC (together, the “ Allowed Unsecured Claims”), and
(ii) an allowed administrative expense claim of $1,131,398.45 (the “ Allowed
Administrative Expense Claim”) and, upon the Effective Date, the Debtors’ claim
s agent and the Clerk of the Court are authorized and directed to amend the
Debtors’ claims register accordingly; and it is further


ORDERED that upon the occurrence of the Effective Date, Arch (i) fully and
forever releases and shall be deemed to have fully and forever released the
Debtors and their current and former professionals, employees, advisors,
officers, directors, agents, predecessors, and successors from any and all
Causes of Action including, but not limited to, any counterclaims or defenses
asserted by or that could be asserted by Arch in the STB Adversary Proceeding,
and (ii) irrevocably withdraws and shall be deemed to have withdrawn irrevocably
any and all proofs of claim filed against the Debtors in the Chapter 11 Cases
other than the Allowed Unsecured Claims and the Allowed Administrative Expense
Claim, including, without limitation, (a) Claim No. 2143 asserting an
administrative expense claim in the amount of $614,634.56 and (b) Claim No. 2144
an administrative claim that has been allowed in the
 
 

--------------------------------------------------------------------------------

may have against any of the Debtors arising under or related to any agreement
entered into after the Petition Date or assumed prior to or as of the Effective
Date, which are not released and are expressly preserved.
 
 
4

--------------------------------------------------------------------------------

 


amount of $13,500.00, and, upon the Effective Date, such proofs of claim are
hereby deemed to be disallowed with prejudice without further order of this
Court, and the Debtors’ claims agent and the Clerk of the Court are authorized
and directed to amend the Debtors’ claims register accordingly; and it is
further


ORDERED that no payment or other obligation of Arch set forth in the Settlement
Agreement shall be delayed, reduced, offset, recouped or withheld based on any
claim, allegation or contract between the Debtors and Arch, other than as
expressly set forth in the Settlement Agreement; and it is further;


ORDERED that nothing in this Order or in the Settlement Agreement is to be
construed as (i) releasing, discharging, precluding, waiving, or enjoining
Arch’s or any third party’s liability to the UMWA 1974 Pension Plan, the UMWA
1992 Benefit Plan, the UMWA Combined Benefit Fund, the UMWA 2012 Retiree Bonus
Account Trust or the UMWA 1993 Benefit Plan (collectively, the “ UMWA Plans”),
if any, on account of any claim by or on behalf of the UMWA Plans; or (ii)
affecting the rights and defenses of any party with respect to any such alleged
right or claim. It being understood that this provision shall not apply with
respect to any Causes of Action of the Debtors or the Reorganized Debtors
against Arch that are released hereunder; and it is further


ORDERED that, pursuant to sections 105(a) and 363(f) of the Bankruptcy Code,
upon the occurrence of the Effective Date and Arch’s payment of $16 million to
Patriot, the South Guffey Reserve shall be deemed to be transferred to Arch,
free and clear of any and all liens, claims and interests of all persons with
any interest in, to and with respect to the South Guffey Reserve, whether
arising prior to, during or subsequent to these Chapter 11 cases or imposed by
agreement, understanding, law, equity or otherwise; provided, however, that
 
 
5

--------------------------------------------------------------------------------

 


nothing in this Order shall affect the rights of the Debtors and Arch under the
Settlement Agreement; and it is further


ORDERED that the transactions contemplated by the Settlement Agreement,
including without limitation the transfer of South Guffey Reserve to Arch free
and clear of all liens, claims and interests, are undertaken by Arch in good
faith, as that term is used in section 363(m) of the Bankruptcy Code, and that
neither the Debtors nor Arch has engaged in any conduct that would cause or
permit any transactions contemplated by the Settlement Agreement, including the
transfer of the South Guffey Reserve, to be avoidable under Section 363(n) of
the Bankruptcy Code, and that the consideration being provided by Arch in
exchange for the transfer of the South Guffey Reserve constitutes reasonably
equivalent value and fair consideration under the Bankruptcy Code, the Uniform
Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, and under the
laws of the United States, any state, territory or possession thereof, and the
District of Columbia. Accordingly, the reversal or modification on appeal of the
authorization to consummate the transfer of the South Guffey Reserve and the
transactions contemplated by the Settlement Agreement shall not affect the
validity of the transfer of the South Guffey Reserve to Arch, unless such
authorization is duly stayed pending such appeal. Arch is a purchaser in good
faith of the South Guffey Reserve and shall be entitled to all of the
protections afforded by section 363(m) of the Bankruptcy Code; and it is further


ORDERED that entry into the Arch Settlement by the Debtors and the performance
and fulfillment of their obligations thereunder, does not constitute the
solicitation of a vote on a plan of reorganization, does not violate any law,
including the Bankruptcy Code, and does not give rise to any claim or remedy
against any of the Debtors; and its further
 
 
6

--------------------------------------------------------------------------------

 


ORDERED that the Debtors are authorized and directed, upon the Effective Date,
to assume the contracts listed on Schedule 1 of the Settlement Agreement as of
the Effective Date, amend and assume the Kelly-Hatfield Lease, allow the Allowed
Administrative Expense Claim as the cure amount owed in connection with the
assumption of the Kelly-Hatfield Lease, and execute the New Lease, on the terms
and subject to the conditions set forth in the Settlement Agreement; and it is
further


ORDERED that the Debtors are authorized and directed to reject the PSA and the
contracts listed on Schedule 2 to the Settlement Agreement, each as of the
Effective Date; and it is further


ORDERED that, upon the Effective Date, the Rule 2004 Subpoena shall be deemed
withdrawn, on the terms and subject to the conditions set forth in the
Settlement Agreement; and it is further


ORDERED that the effect of this Order shall survive the conversion, dismissal
and/or closing of these chapter 11 cases, appointment of a chapter 11 trustee,
confirmation of a plan of reorganization and/or the substantive consolidation of
these chapter 11 cases with any other case or cases and shall be binding on any
successor (including a chapter 7 or chapter 11 trustee) of any of the Debtors;
and it is further


ORDERED that the provisions of the Settlement Agreement are integrated,
essential and non-severable terms of the Settlement Agreement; and it is further


ORDERED that to the extent of any conflict between the terms of this Order and
any chapter 11 plan confirmed in the Chapter 11 Cases or any other order of this
Court, the terms of this Order shall control; and it is further

 
 
7

--------------------------------------------------------------------------------

 


 
ORDERED that proper, timely, adequate and sufficient notice of the Motion has
been


provided, and no other or further notice of the Motion or the entry of this
Order shall be


required; and it is further


ORDERED that, in the event the Effective Date does not occur, the releases
granted


by this Order shall by void ab initio; and it is further


ORDERED that, notwithstanding the possible applicability of Bankruptcy Rules


4001(d), 6004(h), 7062, 9014, or otherwise, the terms and conditions of this
Order shall be


immediately effective and enforceable upon its entry.


Dated:  _________________, 2013
St. Louis, Missouri
 

   ________________________________________
THE HONORABLE KATHY SURRATT-STATES
CHIEF UNITED STATES BANKRUPTCY JUDGE

 
Order prepared by:

Marshall S. Huebner
Elliot Moskowitz
Brian M. Resnick
Michelle M. McGreal
DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York  10017

 
 
8

--------------------------------------------------------------------------------

 


EXHIBIT B


South Guffey Reserve
 
 
 

--------------------------------------------------------------------------------

 
 
 
[exa.jpg]
 
 
 